Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on December 15, 2021.
Claims 1, 20, and 21 are currently amended.  
Claims 2 and 14-19 have been canceled.   
Claims 1, 3-13, 20, and 21 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: Regarding the objections to the specification, Applicant’s amendments to the specification (addressing only informalities and thus not changing any scope of the disclosure) have rendered those objections moot.  Likewise, Applicant’s amendments to the claims have rendered the § 112(a) rejection moot because the claims no longer recite “sending” a service call to the hardware device ATMs.  Regarding the subject matter eligibility rejection, Applicant’s amendments, by positively reciting machine learning and training that improves the prediction ability regarding the ATM hardware device’s propensity to fail has now recited a meaningful limitation beyond generally linking the abstract idea to technology and thus has integrated the abstract idea into a practical application 
	Regarding the prior art rejection, Examiner could find no better prior art than what has previously been cited and is of record.  Applicant’s amendments to incorporate machine learning and training have distinguished over the prior art of record.  The closest prior art of record that Examiner could find includes: Cifarelli et al., US 2019/0096196; Ma et al., US 2019/0258904; and Maclean et al. (US 10,552,002).  None of these references, together with any of the prior art previously of record, could render obvious Applicant’s independent Claims 1, 20, and 21 as currently amended and considered as an ordered combination.  Typical of the non-patent literature is Gilliland, Mike. “ATM Replenishment: Forecasting + Optimization,” available online at https://blogs.sas.com/content/forecasting/2015/01/24/atm-replenishment-forecasting-optimization/ (January 24, 2015).  While this blog article mentions the problem to be solved and hints at the means to do so in a similar way as Applicant, there is never the specificity regarding either the machine learning or the criticality (such as cross-bank transactions) that would enable this reference to aid in rendering the rejection obvious.  The closest foreign prior art is Wolfe et al. WO 2016/196775.  Therefore, because none of the closest prior art references can render the claims obvious, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627